Title: From George Washington to John Hancock, 7 July 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 7th July 1777

I was this morning honored with yours of the 5th with sundry Resolves of Congress to which I shall pay due attention. No change has taken place in the Situation of the Enemy upon Staten Island since I wrote to you on the 5th But I have this morning recd an account from Elizabeth Town which mentions that a person had just come from the Island who informs that small Craft are constantly plying between N. York and the Fleet laden with Officer’s Baggage and Stores put up in packages and marked with their Names and Regiments—and that Transports are fitted up with Stalls over their main Decks for the Reception

of Horses. This looks as if a longer Voyage was intended than up the North River. I have given Notice to all the Eastern States to be upon their guard should the Fleet put to Sea and steer that way; and I think the Works upon and obstructions in the Delaware should be carried on with Spirit and compleated as far as possible lest they should visit that quarter. I think the Southern States should also be advised of the uncertainty of the next operation of the Enemy that they may also be making such preparations as they may judge necessary. I shall make enquiry into the Number of Arms at present at Springfeild and if any can possibly be spared to the State of Connecticut; they shall have all or part of those requested by Govr Trumbull. Genl Knox expects the Return on Saturday from Springfeild and I can then determine the Matter. I am pleased to hear that a supply of Money is upon the Road as there is two Months pay due to the Troops. I have the Honor to be with great Respect Sir Yr most obt Servt

Go: Washington


P.S. The inclosed piece of information is just sent to me by Genl Forman, which is confirmed in several particulars by two deserters from The Fleet, who left it Yesterday Morning.

